El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
En el expediente sobre declaración de herederos db in-testato de Román Boada, iniciado por Isabel Osorio ante la Corte de Distrito de Humaeao, presentó Providencia Plañís una moción de intervención, expresando interés adverso al de los peticionarios, y acompañando su moción de oposición, jurada. En la oposición alegó que no es cierto que Román Boada falleciera sin testar, y que tenía testamento ológrafo en que dejaba sus bienes a la opositora, quien solicitó se de-clarara sin lugar' la petición de declaración de herederos.
A esta solicitud recayó una resolución de la corte, en la que se dice que no apareciendo de la moción de intervención el interés de la peticionaria, se declara sin lugar tal moción. Y la peticionaria apeló ante este tribunal.
*771Ahora Isabel Osorio, apelada, nos pide que se desestime la apelación, por no ser apelable la resolución de que se trata.
En el caso Revilla v. Corte de Distrito, 39 D.P.R. 64, se ha dicho por este tribunal:
“Nos inclinamos a convenir con los letrados de la demandante en que una orden que elimine de los autos una demanda de interven-ción, equivale sustancialmente a una sentencia final y que, por con-siguiente, es apelable.”
La resolución en este caso, si se consintiera o prevale-ciera, pondría término al procedimiento especial, en cnanto a la aquí apelante.

Por tales razones se declara sin lugar la desestimación que se solicita por parte de Isabel Osorio.